 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                           EASTERN DISTRICT OF CALIFORNIA
10                                   ----oo0oo----
11

12   UNITED STATES OF AMERICA,                No. 2:16-cr-00049-WBS
13                     Plaintiff,

14            v.                              ORDER
15   CARLOS SANCHEZ,

16                     Defendant.

17

18                                   ----oo0oo----

19                   Defendant Carlos Sanchez has filed a motion for

20   compassionate release under 18 U.S.C. § 3582(c)(1).        (Docket No.

21   84.) 1       The court recognizes defendant’s contention that

22   compassionate release is warranted because of the COVID-19

23   pandemic and conditions at the facility where he is housed.

24   However, defendant is only 34, and he does not claim or provide

25   any evidence that he is at risk of serious complications from

26            1Defendant was given fourteen days from the filing of
27   the government’s opposition to file a reply. More than one month
     has now passed since the government filed its opposition, and
28   defendant filed no reply.
                                     1
 1   COVID-19 due to any underlying medical condition.   Moreover, as

 2   this court has stated numerous times, the COVID-19 pandemic by

 3   itself does not constitute an extraordinary and compelling reason

 4   for compassionate release.   See 18 U.S.C. § 3582(c)(1)(A);

 5   U.S.S.G. § 1B1.13. 2

 6             The court also rejects defendant’s contention that the

 7   allegedly “illegal and inhumane conditions” claimed to be

 8   suffered by defendant, such as extended solitary confinement and

 9   lack of access to showers, clean clothes, and fresh air, warrant
10   compassionate release under § 3582(c)(1), either alone or in
11   combination with the COVID-19 pandemic.   Complaints about the
12   manner, location, or conditions of a defendant’s confinement
13   generally must be raised in a habeas petition under 28 U.S.C. §
14   2241 in the district where the defendant is confined.   See
15   Hernandez v. Campbell, 204 F.3d 861, 864 (9th Cir. 2000).     The

16   court notes that defendant is housed in FCI Victorville, which is

17   located in the Central District of California.   Moreover,

18   allegedly inhumane conditions at a facility do not appear to be

19   one of the grounds for relief contemplated under § 3582 or §
20   1B1.13, or even similar to any of those grounds.    Accordingly, a

21   compassionate release motion filed in this district is not the

22   proper vehicle to obtain relief from those alleged conditions.

23             Under all of the relevant factors, defendant has not

24   shown that compassionate release is appropriate in this case.

25        2    The court recognizes that § 1B1.13 is not binding on
26   this court, though it “may inform a district court’s discretion
     for § 3582(C)(1)(A) motions filed by a defendant.” United States
27   v. Aruda, 993 F.3d 797 (9th Cir. 2021). According, the court
     considers the Sentencing Commission’s policy statements in
28   deciding the instant motion.
                                     2
 1   Accordingly, the motion (Docket No. 84) is DENIED.

 2              IT IS SO ORDERED.

 3   Dated:   April 29, 2021

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                     3
